J-S44034-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ARLENE BRYZYSKI WOJCIECHOWSKI,              :       IN THE SUPERIOR COURT OF
                                            :             PENNSYLVANIA
                  Appellant                 :
                                            :
            v.                              :
                                            :
PETER A. WOJCIECHOWSKI                      :              No. 38 EDA 2017

               Appeal from the Order entered December 2, 2016
            in the Court of Common Pleas of Philadelphia County,
              Family Court Division, No(s): 8533 May Term 2000

BEFORE: BENDER, P.J.E., SHOGAN and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                               FILED JULY 31, 2017

      Arlene Bryzyski Wojciechowski (“Wojciechowski”) appeals from the

Order of the trial court, which enforced the trial court’s equitable distribution

Order of December 16, 2009, and directed Wojciechowski to pay $32,000 to

the Estate of Peter A. Wojciechowski (“the Estate”). We affirm.

      As part of the equitable distribution of the marital property of

Wojciechowski and Peter A. Wojciechowski (“Decedent”), Wojciechowski was

awarded sole title to the marital residence, subject to her payment of

$32,000 to Decedent, and her assumption of the existing mortgage. Upon

completion, Wojciechowski was to file a certification of payment in the office

of the Clerk of Family Court.    About two months after the Divorce Decree

was   entered,   Decedent     transferred   title   to   the   marital   home   to

Wojciechowski.    Wojciechowski did not pay $32,000 to Decedent or his

Estate. Decedent died on March 30, 2014.
J-S44034-17


      On May 25, 2016, the Estate filed a Motion to Enforce the equitable

distribution Order, and to require Wojciechowski to pay the $32,000

specified by that Order. On December 2, 2016, the trial court entered an

Order granting the Estate’s Motion to Enforce.     Thereafter, Wojciechowski

filed the instant timely appeal, followed by a court-ordered Pa.R.A.P.

1925(b) Concise Statement of matters complained of on appeal.1

      In her Statement of Questions Involved, Wojciechowski presents the

following issues for our review:

      1. [Whether] the trial court committed an abuse of discretion
      and error of law by initiating its own fact[-]finding operation,
      taking into consideration and basing its decision upon factors not
      before the Court; including, but not limited to the facts
      surrounding the [d]ivorce litigation and resolution in its
      entirety[?]

      2. [Whether] the trial court acted beyond the scope of its
      discretion by researching and considering the underlying facts of
      the [d]ivorce litigation when ruling upon the application of the
      doctrine of laches and the statute of limitations applicable to
      contract law[?]

      [3.] [Whether] the trial court committed an abuse of discretion
      and error of law by prohibiting [Wojciechowski] from testifying
      as to her actions and interactions with [Decedent] after the
      Divorce Decree was entered[?]

      [4.] [Whether] the trial court committed an abuse of discretion
      and error of law by reviewing and considering the facts
      surrounding the [d]ivorce litigation[?]



1
  In its Opinion, the trial court set forth a more detailed recitation of the
procedural history of this case, and the court’s findings of fact, which we
adopt as though fully restated herein. See Trial Court Opinion, 6/27/17, at
1-4.


                                   -2-
J-S44034-17


     [5.] [Whether] the trial court committed an abuse of discretion
     and error of law by determining that the death of [Decedent]
     and the passing of time did not prejudice [Wojciechowski] and
     asserting the defense of laches[?]

     [6.] [Whether] the trial court committed an[] abuse of discretion
     and error of law that the pursuit of enforcement of a [d]ivorce
     Agreement is not bound by the statute of limitations applicable
     to contract law[?]

     [7.] [Whether] the trial court committed an abuse of discretion
     and an error of law by failing to accept and apply the doctrine of
     laches[?]

     [8.] [Whether] the trial court committed an abuse of discretion
     and error of law by considering and concluding [Decedent’s]
     state of mind after d]ivorce[?]

     [9.] [Whether] the trial court committed an abuse of discretion
     and error of law by preparing and submitting findings of fact
     based upon its own investigation, none of which were introduced
     by either party at trial and none of which were relevant to the
     issue before the [c]ourt[?]

     [10.] [Whether] the trial court committed an abuse of discretion
     and error of law by failing to base its decision upon the
     applicable law and the relevant facts in relation to the applicable
     law; rather, the trial court erroneously considered prejudicial
     facts involving the distribution of the marital estate[?]

     [11.] [Whether] the trial court committed an abuse of discretion
     and error of law by failing to make a decision upon the applicable
     law and the specific limited facts which apply to the law
     governing the issue before the [c]ourt[?]

     [12.] [Whether] the trial court committed an abuse of discretion
     and error of law by considering statements contained in the
     Master’s Report, as well as statements contained in [Decedent’s
     counsel’s] pleading from 2009[,] when entering its ruling[?]

     [13.] [Whether] the trial court committed an abuse of discretion
     and error of law by considering the comments made by
     [Decedent’s counsel] regarding [Decedent’s] state of mind at the
     time of the [d]ivorce when making its decision[?]


                                 -3-
J-S44034-17



      [14.] [Whether] the trial court committed an abuse of discretion
      and error of law by exceeding the scope of review when
      determining its ruling[?]

      [15.] [Whether] the trial court committed an abuse of discretion
      and error of law by precluding relevant testimony regarding
      [Wojciechowski’s] reasonable reliance o[n] actions on the part of
      [Decedent]?

      [16.] [Whether] the trial court committed an abuse of discretion
      and error of law by utilizing facts concerning the [d]ivorce
      [a]ction[,] and reviewing testimony not relevant to the issues
      before the court[?]

Brief of Appellant at 4-6 (some issues renumbered, some capitalization

omitted).

      In the Argument section her brief, Wojciechowski reduces these issues

to the following four claims:

      A. [WHETHER] THE TRIAL COURT ABUSED ITS DISCRETION
      AND ERRED IN THE APPLICATION OF THE RULES OF EVIDENCE
      AND PROPER LEGAL PROCEDURE[?]

      B. [WHETHER] THE TRIAL COURT ERRED IN DENYING THE
      APPLICATION OF THE DOCTRINE OF LACHES[?]

      C. [WHETHER] THE TRIAL COURT ERRED IN FAILING TO APPLY
      THE DOCTRINE OF EQUITABLE ESTOPPEL[?]

      D. [WHETHER] THE TRIAL COURT ERRED IN FAILING TO APPLY
      THE DEFENSE OF THE STATUTE OF LIMITATIONS[?]

Id. at 10, 12, 14, 15.    We will address the four claims presented in the




                                 -4-
J-S44034-17


Argument section of Wojciechowski’s brief, and find any remaining claims

waived.2

      Wojciechowski first claims that the trial court erred and abused its

discretion in its application of the Pennsylvania Rules of Evidence and

“proper    legal   procedure.”   Brief    of   Appellant   at   10.   Specifically,

Wojciechowski challenges the trial court’s preparation and submission of a

timeline of the case, which, Wojciechowski asserts, the court marked as an

“exhibit,” and then considered in rendering its decision. Id.

      “When interpreting a property settlement agreement, the trial court is

the sole determiner of facts and absent an abuse of discretion, we will not

usurp the trial court’s fact-finding function.” delCastillo v. delCastillo, 617

A.2d 26, 29 (Pa. Super. 1992).            The interpretation of a settlement

agreement between a husband and wife is governed by the law of contracts

unless the agreement itself provides otherwise.” Jackson v. Culp, 583 A.2d

1236, 1238 (Pa. Super. 1990).            “Because contract interpretation is a

question of law, this Court is not bound by the trial court’s interpretation.”

2
  We direct counsel’s attention to Pa.R.A.P. 2116(a), which provides, in
relevant part, as follows:

      The statement of the questions involved must state concisely the
      issues to be resolved, expressed in the terms and circumstances
      of the case but without unnecessary detail. The statement will
      be deemed to include every subsidiary question fairly
      comprised therein….

Pa.R.A.P. 2116(a) (emphasis added). In addition, Pa.R.A.P. 2119 provides,
in relevant part, that [t]he argument shall be divided into as many parts as
there are questions to be argued ….” Pa.R.A.P. 2119(a).


                                  -5-
J-S44034-17


Miller v. Poole, 45 A.3d 1143, 1145 (Pa. Super. 2012) (citation omitted).

“Our standard of review over questions of law is de novo and[,] to the extent

necessary, the scope of our review is plenary as [the appellate] court may

review the entire record in making its decision.” Kripp v. Kripp, 849 A.2d

1159, 1164 n.5 (Pa. 2004).

      In its Opinion, the trial court addressed Wojciechowski’s first claim,

and concluded that it lacks merit. See Trial Court Opinion, 1/27/17, at 6-7.

We agree with the reasoning and conclusion reached by the trial court, and

affirm on this basis as to Wojciechowski’s first claim, see id., with the

following addendum.

      First, we recognize that, upon the filing of a divorce complaint, a trial

court is vested with jurisdiction over all matters relating to the equitable

distribution of the marital estate. 23 Pa.C.S.A. § 3104(a)(1). In this case,

the court’s jurisdiction continued when the Estate, on behalf of Decedent,

filed its Motion to Enforce the parties’ property settlement agreement. See

Johnson v. Johnson, 864 A.2d 1224, 1228-29 (Pa. Super. 2004)

(recognizing that the trial court retained continuing jurisdiction over the

determination and disposition of property rights and interests between

spouses, even though the equitable distribution was final).     Consequently,

the trial court did not abuse its discretion in reviewing the record of the

earlier equitable distribution proceedings.




                                  -6-
J-S44034-17


      Wojciechowski also challenges the questioning of a witness by the trial

court. Brief of Appellant at 11. Our Rules of Evidence provide that “[w]here

the interest of justice so requires, the court may examine a witness

regardless of who calls the witness.” Pa.R.E. 614(a). Our review discloses

that the trial court questioned Wojciechowski regarding whether there

existed, beyond her testimony, evidence of the $32,000 payment required

by the equitable distribution Order. See N.T., 12/2/16, at 8-14. As this was

directly related to the issue presented to the court, we discern no error or

abuse of discretion.

      Wojciechowski also asserts that the trial court improperly precluded

her from testifying about the actions she took as a result of a discussion with

Decedent. Brief for Appellant at 11-12. Wojciechowski asserts that the trial

court erred in excluding her testimony under the Dead Man’s Statute. Id. at

12.

      As this Court has stated,

      [the a]dmission of evidence is within the sound discretion of the
      trial court and a trial court’s rulings on the admission of evidence
      will not be overturned absent an abuse of discretion or
      misapplication of law. An abuse of discretion is not merely an
      error of judgment, but if in reaching a conclusion the law is
      overridden or misapplied, or the judgment exercised is
      manifestly unreasonable, or the result of partiality, prejudice,
      bias or ill-will, as shown by the evidence or the record, discretion
      is abused.

Schuenemann v. Dreemz, LLC, 34 A.3d 94, 100-01 (Pa. Super. 2011)

(quotations and citations omitted).



                                  -7-
J-S44034-17


       “According to the Dead Man’s Rule or Dead Man’s Statute, surviving

parties who have an interest which is adverse to decedent’s estate are

disqualified from testifying as to any transaction or event which occurred

before decedent’s death.”    Zigmantanis v. Zigmantanis, 797 A.2d 990,

995 (Pa. Super. 2002). Here, Wojciechowski sought to introduce testimony

regarding the actions she took as a result of a discussion with Decedent.

N.T., 12/2/16, at 17. Wojciechowski sought to introduce this testimony to

establish that she had sent Decedent a check, and that Decedent refused the

payment.    See id. at 20 (regarding counsel’s statement that counsel had

subsequently sought the trial court’s guidance following Decedent’s refusal

of mailings from Wojciechowski).    Such testimony is clearly barred by the

Dead Man’s Statute, as Wojciechowski sought to use it as evidence of

Decedent’s action of refusing the check.     See Zigmantanis, 797 A.2d at

995.    We discern no error or abuse of discretion by the trial court in

precluding this evidence based upon the Dead Man’s Statute. See id.

       In her second claim, Wojciechowski argues that the trial court erred in

denying application of the doctrine of laches.     Brief of Appellant at 12.

Wojciechowski contends that Decedent failed to take any steps to assert his

right to the $32,000 payment, and that his actions in refusing the payment

caused prejudice to Wojciechowski. Id. at 13. According to Wojciechowski,

Decedent’s “unavailability and the unavailability of other fact witnesses and




                                  -8-
J-S44034-17


retrieval of documents due to the passage of time clearly validates

[Wojciechowski’s] assertion of prejudice.” Id.

        Generally, the doctrine of laches is applied according to the following

test:

        The party asserting laches must show, first, a delay arising from
        the other party’s failure to exercise due diligence, and second,
        prejudice from the delay…. It is not enough to show delay
        arising from failure to exercise due diligence; for laches will not
        be imputed where no injury has resulted to the other party by
        reason of the delay.

Jackman v. Pelusi, 550 A.2d 199, 202 (Pa. Super. 1988) (citation and

internal quotation marks omitted).

        In its Opinion, the trial court found that Wojciechowski did not suffer

prejudice based on Decedent’s alleged delay, and therefore, laches did not

apply. See Trial Court Opinion, 12/2/16, at 9. The trial court reasoned that

Wojciechowski’s credibility was the key issue in the proceedings. Id. The

record supports the trial court’s determination.

        The central issue before the trial court was whether Wojciechowski had

complied with the equitable distribution Order by paying $32,000 to

Decedent.     Evidence regarding Decedent’s refusal of the $32,000 check

would not provide a defense to Wojciechowski’s failure to comply with the

equitable distribution Order.3 Further, the record reflects that Wojciechowski

suffered no prejudice, as she transferred the property into her name, and

3
  There is no evidence that Wojciechowski filed a motion with the trial court
to waive her obligation under the equitable distribution Order, or attempted
to pay the funds into court.


                                    -9-
J-S44034-17


retained the $32,000. As such, we cannot conclude that the trial court erred

or abused its discretion in denying application of the doctrine of laches.

      In her third claim, Wojciechowski argues that the trial court improperly

failed to apply the doctrine of equitable estoppel. Brief for Appellant at 14.

Wojciechowski asserts that Decedent “articulated to [her] that he no longer

wanted the funds.” Id. According to Wojciechowski, Decedent’s conduct, in

refusing to accept payment by mail, supports and substantiates application

of the doctrine of equitable estoppel. Id.

      The doctrine of equitable estoppel

      prevents one from doing an act differently than the manner in
      which another was induced by word or deed to expect. A
      doctrine sounding in equity, equitable estoppel recognizes that
      an informal promise implied by one’s words, deeds or
      representations[,] which leads another to rely justifiably
      thereon to his own injury or detriment, may be enforced in
      equity.

Shedden v. Anadarko E. & P. Co., L.P., 136 A.3d 485, 492 (Pa. 2016)

(quoting Novelty Knitting Mills, Inc. v. Siskind, 457 A.2d 502, 503 (Pa.

1983) (emphasis in original)). The party asserting estoppel must establish

by unequivocal evidence

      (1) that the party against whom the doctrine is sought to be
      asserted intentionally or negligently misrepresented a material
      fact, knowing or with reason to know that the other party would
      justifiably rely on the misrepresentation, (2) that the other
      party acted to his or her detriment by justifiably relying
      on the misrepresentation, and (3) that there was no duty of
      inquiry on the party seeking to assert estoppel.




                                  - 10 -
J-S44034-17


Stonehedge Square Ltd. P’ship v. Movie Merchants, Inc., 685 A.2d

1019, 1024 (Pa. Super. 1996) (emphasis added, citation omitted). Whether

equitable estoppel exists in a given case is a question of law. Id. at 1023.

      Here, our review discloses no evidence that Wojciechowski relied to

her detriment or suffered an injury resulting from Decedent’s alleged

actions.   Rather, the record reflects that Wojciechowski transferred the

property into her name, without paying the $32,000 required by the

equitable distribution Order.4   Consequently, the trial court did not err in

deeming the doctrine inapplicable.     See id. at 1024 (requiring the party

asserting estoppel to establish that she relied to her detriment on the

actions or statements of the party against whom the doctrine is asserted).

      In her fourth claim, Wojciechowski argues that the trial court erred in

failing to apply the defense of the statute of limitations. Brief of Appellant at

15.   According to Wojciechowski, the four-year statute of limitations

applicable to contracts barred the Estate’s action.        Id.   Wojciechowski

argues that the Estate was required to bring this action by December 16,

2013, and failed to do so. Id.

      Pennsylvania’s Divorce Code provides, in relevant part, as follows:

      (e) Powers of the court. If at any time, a party has failed to
      comply with an order of equitable distribution, as provided for in
      this chapter, … after hearing, the court may, in addition to any


4
  Additionally, Wojciechowski did not seek a written waiver from Decedent,
or a determination from the trial court that her obligation to comply with the
equitable distribution Order was absolved.


                                  - 11 -
J-S44034-17


     other remedy available under this part, in order to effect
     compliance with its order:

     (1) enter judgment;

     …

     (9) find the party in contempt.

23 Pa.C.S.A. § 3502(e) (emphasis added).

     Despite Wojciechowski’s characterization of the Estate’s action as one

for breach of contract, the action is simply one to enforce the equitable

distribution Order. Based upon section 3502(e), the trial court had, “at any

time,” broad authority to enforce its Order.         See id.     Accordingly,

Wojciechowski’s claim lacks merit.

     For the foregoing reasons, we affirm the Order of the trial court.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/31/2017




                                - 12 -
Circulated 06/28/2017 11:17 AM